Exhibit 10.5

ASSET REPRESENTATIONS REVIEW AGREEMENT

among

GM FINANCIAL AUTOMOBILE LEASING TRUST 2019-1,

as Issuer

GM FINANCIAL,

as Servicer

and

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

Dated as of January 1, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1  

Section 1.1.Definitions

     1  

Section 1.2.Additional Definitions

     1  

ARTICLE II ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

     2  

Section 2.1.Engagement; Acceptance

     2  

Section 2.2.Confirmation of Status

     2  

ARTICLE III ASSET REPRESENTATIONS REVIEW PROCESS

     3  

Section 3.1.Asset Review Notices

     3  

Section 3.2.Identification of Asset Review Receivables

     3  

Section 3.3.Asset Review Materials

     3  

Section 3.4.Performance of Asset Reviews

     3  

Section 3.5.Asset Review Reports

     4  

Section 3.6.Asset Review Representatives

     5  

Section 3.7.Dispute Resolution

     5  

Section 3.8.Limitations on Asset Review Obligations

     5  

ARTICLE IV ASSET REPRESENTATIONS REVIEWER

     6  

Section 4.1.Representations and Warranties

     6  

Section 4.2.Covenants

     7  

Section 4.3.Fees and Expenses

     8  

Section 4.4.Limitation on Liability

     9  

Section 4.5.Indemnification

     9  

Section 4.6.Right to Audit

     10  

Section 4.7.Delegation of Obligations

     10  

Section 4.8.Confidential Information

     10  

Section 4.9.Security and Safeguarding Information

     13  

ARTICLE V . RESIGNATION AND REMOVAL

     14  

Section 5.1.Resignation and Removal of Asset Representations Reviewer

     14  

Section 5.2.Engagement of Successor

     15  

Section 5.3.Merger, Consolidation or Succession

     15  

ARTICLE VI OTHER AGREEMENTS

     16  

Section 6.1.Independence of Asset Representations Reviewer

     16  

Section 6.2.No Petition

     16  

Section 6.3.Limitation of Liability of Owner Trustee

     16  

Section 6.4.Termination of Agreement

     16  

ARTICLE VII MISCELLANEOUS PROVISIONS

     17  

Section 7.1.Amendments

     17  

Section 7.2.Assignment; Benefit of Agreement; Third Party Beneficiaries

     17  

Section 7.3.Notices

     17  

Section 7.4.GOVERNING LAW

     18  

Section 7.5.Submission to Jurisdiction

     18  

Section 7.6.No Waiver; Remedies

     18  

Section 7.7.Severability

     18  

Section 7.8.Headings

     19  

Section 7.9.Counterparts

     19  

SCHEDULES

Schedule A     Representations and Warranties and Procedures to be Performed

 

 

i



--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW AGREEMENT dated as of January 1, 2019 (this
“Agreement”), among GM FINANCIAL AUTOMOBILE LEASING TRUST 2019-1, a Delaware
statutory trust (the “Issuer”), AMERICREDIT FINANCIAL SERVICES, INC., a Delaware
corporation (“GM Financial”), in its capacity as Servicer (in such capacity, the
“Servicer”) and CLAYTON FIXED INCOME SERVICES LLC, a Delaware limited liability
company, as Asset Representations Reviewer (the “Asset Representations
Reviewer”).

WHEREAS, in the regular course of its business, GM Financial causes its
affiliated titling trust to purchase leased vehicles and to originate lease
agreements related to such leased vehicles.

WHEREAS, in connection with a securitization transaction sponsored by GM
Financial, GM Financial sold an exchange note backed by the 2019-1 Exchange Note
Assets (a designated pool of leased vehicles and associated lease agreements) to
GMF Leasing LLC (the “Depositor”) which, in turn, sold that exchange note to the
Issuer.

WHEREAS, the Issuer has granted a security interest in the exchange note to the
Indenture Trustee, for the benefit of the Issuer Secured Parties, pursuant to
the Indenture.

WHEREAS, the Issuer has determined to engage the Asset Representations Reviewer
to perform reviews of certain 2019-1 Exchange Note Assets for compliance with
the representations and warranties made by GM Financial about such 2019-1
Exchange Note Assets in the 2019-1 Servicing Supplement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows.

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. Capitalized terms that are used but are not otherwise
defined in this Agreement have the meanings assigned to them in the 2019-1
Exchange Note Supplement, dated as of January 1, 2019, to the Second Amended and
Restated Credit and Security Agreement, dated as of January 24, 2018, both by
and between ACAR Leasing Ltd., as borrower, GM Financial, as lender and
servicer, and Wells Fargo Bank, National Association, as administrative agent
and as collateral agent.

Section 1.2. Additional Definitions. The following terms have the meanings given
below:

“Asset Review” means the performance by the Asset Representations Reviewer of
the testing procedures for each Test and each Asset Review Receivable in
accordance with Section 3.4.

“Asset Review Demand Date” means, for an Asset Review, the date when the
Indenture Trustee determines that each of (a) the Delinquency Trigger has
occurred and (b) the required percentage of Noteholders has voted to direct an
Asset Review under Section 7.2(f) of the Indenture.



--------------------------------------------------------------------------------

“Asset Review Fee” has the meaning assigned to such term in Section 4.3(b).

“Asset Review Materials” means, with respect to an Asset Review and an Asset
Review Receivable, the documents and other materials for each Test listed under
“Documents” in Schedule A.

“Asset Review Notice” means the notice from the Indenture Trustee to the Asset
Representations Reviewer and the Servicer directing the Asset Representations
Reviewer to perform an Asset Review.

“Asset Review Receivables” means, with respect to any Asset Review, each
Receivable that is not a Defaulted Lease or a Liquidated Lease and which the
related lessee fails to make at least the lesser of (i) 90% of a Monthly Payment
or (ii) all but $25 of the Monthly Payment in either case by the related Payment
Due Date and, as of the last day of the Collection Period prior to the date the
related Asset Review Notice was delivered, remained unpaid for 60 days or more
from the Payment Due Date.

“Asset Review Report” means, with respect to any Asset Review, the report of the
Asset Representations Reviewer prepared in accordance with Section 3.5.

“Clayton” means Clayton Fixed Income Services LLC.

“Confidential Information” has the meaning assigned to such term in
Section 4.8(a).

“Eligible Asset Representations Reviewer” means a Person that (a) is not an
Affiliate of GM Financial, the Seller, the Servicer, the Indenture Trustee, the
Owner Trustee or any of their Affiliates and (b) was not, and is not an
Affiliate of a Person that was, engaged by GM Financial or any Underwriter to
perform any due diligence on the Lease Assets prior to the Closing Date.

“Test” has the meaning assigned to such term in Section 3.4(a).

“Test Complete” has the meaning assigned to such term in Section 3.4(c).

“Test Fail” has the meaning assigned to such term in Section 3.4(a).

“Test Pass” has the meaning assigned to such term in Section 3.4(a).

ARTICLE II

ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

Section 2.1. Engagement; Acceptance. The Issuer hereby engages Clayton to act as
the Asset Representations Reviewer for the Issuer. Clayton accepts the
engagement and agrees to perform the obligations of the Asset Representations
Reviewer on the terms stated in this Agreement.

Section 2.2. Confirmation of Status. The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Asset Review
Receivables for compliance with the representations and warranties under the
Program Documents, except as described in this Agreement, or (b) determining
whether noncompliance with the representations or warranties constitutes a
breach of the Program Documents.

 

2



--------------------------------------------------------------------------------

ARTICLE III

ASSET REPRESENTATIONS REVIEW PROCESS

Section 3.1. Asset Review Notices. Upon receipt of an Asset Review Notice from
the Indenture Trustee in the manner set forth in Section 7.2(f) of the
Indenture, the Asset Representations Reviewer will start an Asset Review. The
Asset Representation Reviewer will have no obligation to start an Asset Review
unless and until an Asset Review Notice is received.

Section 3.2. Identification of Asset Review Receivables. Within ten
(10) Business Days of receipt of an Asset Review Notice, the Servicer will
deliver to the Asset Representations Reviewer and the Indenture Trustee a list
of the related Asset Review Receivables.

Section 3.3. Asset Review Materials.

(a) Access to Asset Review Materials. The Servicer will give the Asset
Representations Reviewer access to the Asset Review Materials for all of the
Asset Review Receivables within sixty (60) days of receipt of the Asset Review
Notice in one or more of the following ways: (i) by providing access to the
Servicer’s lease asset systems, either remotely or at one of the properties of
the Servicer; (ii) by electronic posting to a password-protected website to
which the Asset Representations Reviewer has access; (iii) by providing
originals or photocopies at one of the properties of the Servicer where the
Asset Receivable Files are located; or (iv) in another manner agreed by the
Servicer and the Asset Representations Reviewer. The Servicer may redact or
remove Non-Public Personal Information (as defined in Section 4.8) from the
Asset Review Materials so long as such redaction or removal does not change the
meaning or usefulness of the Asset Review Materials for purposes of the Asset
Review.

(b) Missing or Insufficient Asset Review Materials. If any of the Asset Review
Materials are missing or insufficient for the Asset Representations Reviewer to
perform any Test, the Asset Representations Reviewer will notify the Servicer
promptly, and in any event no less than twenty (20) days before completing the
Asset Review, and the Servicer will have fifteen (15) days to give the Asset
Representations Reviewer access to such missing Asset Review Materials or other
documents or information to correct the insufficiency. If the missing or
insufficient Asset Review Materials have not been provided by the Servicer
within fifteen (15) days, the parties agree that the Asset Review Receivable
will have a Test Fail for the related Test(s) and the Test(s) will be considered
completed and the Asset Review Report will indicate the reason for the Test
Fail.

Section 3.4. Performance of Asset Reviews.

(a) Test Procedures. For an Asset Review, the Asset Representations Reviewer
will perform for each Asset Review Receivable the procedures listed under
“Procedures to be Performed” in Schedule A for each representation and warranty
(each, a “Test”), using the Asset Review Materials listed for each such Test in
Schedule A. For each Test and Asset Review Receivable, the Asset Representations
Reviewer will determine if the Test has been satisfied (a “Test Pass”) or if the
Test has not been satisfied (a “Test Fail”).

 

3



--------------------------------------------------------------------------------

(b) Asset Review Period. The Asset Representations Reviewer will complete the
Asset Review of all of the Asset Review Receivables within sixty (60) days of
receiving access to the Asset Review Materials under Section 3.3(a). However, if
additional Asset Review Materials are provided to the Asset Representations
Reviewer in accordance with Section 3.3(b), the Asset Review period will be
extended for an additional thirty (30) days.

(c) Completion of Asset Review for Certain Asset Review Receivables. Following
the delivery of the list of the Asset Review Receivables and before the delivery
of the Asset Review Report by the Asset Representations Reviewer, the Servicer
may notify the Asset Representations Reviewer if an Asset Review Receivable is
paid in full by the related Obligor or purchased from the Issuer by GM
Financial, the Seller or the Servicer according to the Program Documents. On
receipt of any such notice, the Asset Representations Reviewer will immediately
terminate all Tests of the related Asset Review Receivables and the Asset Review
of such Receivables will be considered complete (a “Test Complete”). In this
case, the Asset Review Report will indicate a Test Complete for the related
Asset Review Receivables and the related reason.

(d) Previously Reviewed Receivable. If any Asset Review Receivable was included
in a prior Asset Review, then the Asset Representations Reviewer will not
perform any Tests on it, but will include the results of the previous Tests in
the Asset Review Report for the current Asset Review, unless (i) any
representation or warranty about such Asset Review Receivable that would be
subject to a Test as part of the Asset Review relates to a date that is after
the date on which the prior Asset Review was performed with respect to such
Asset Review Receivable or (ii) the Asset Representations Reviewer has provided
the Servicer with evidence that reasonably demonstrates that the Asset
Representations Reviewer was unable during such prior Asset Review to conduct a
review of such Asset Review Receivable in a manner that would have ascertained
compliance or non-compliance with a specific representation or warranty.

(e) Termination of Asset Review. If an Asset Review is in process and the Notes
will be paid in full on the next Distribution Date, the Servicer will notify the
Asset Representations Reviewer and the Indenture Trustee no less than ten
(10) days before that Distribution Date. On receipt of the notice, the Asset
Representations Reviewer will terminate the Asset Review immediately and will
have no obligation to deliver an Asset Review Report.

Section 3.5. Asset Review Reports. Within five (5) days of the end of the Asset
Review period under Section 3.4(b), the Asset Representations Reviewer will
deliver to the Issuer, the Servicer and the Indenture Trustee an Asset Review
Report indicating for each Asset Review Receivable whether there was a Test Pass
or a Test Fail for each Test, or whether the Asset Review Receivable was a Test
Complete and the related reason. The Asset Review Report will contain a summary
of the Asset Review results to be included in the Issuer’s Form 10-D report for
the Collection Period in which the Asset Review Report is received. The Asset
Representations Reviewer will ensure that the Asset Review Report does not
contain any Non-Public Personal Information.

 

4



--------------------------------------------------------------------------------

Section 3.6. Asset Review Representatives.

(a) Servicer Representative. The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Asset Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Asset Review Materials on the Servicer’s receivables systems, obtaining missing
or insufficient Asset Review Materials and/or providing clarification of any
Asset Review Materials or Tests.

(b) Asset Representations Reviewer Representative. The Asset Representations
Reviewer will designate one or more representatives who will be available to the
Issuer and the Servicer during the performance of an Asset Review.

(c) Questions About Asset Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Asset Review Report from the Indenture Trustee
or the Servicer until the earlier of (i) the payment in full of the Notes and
(ii) one year after the delivery of the Asset Review Report. The Asset
Representations Reviewer will have no obligation to respond to questions or
requests for clarification from Noteholders or any other Person and will direct
such Persons to submit written questions or requests to the Indenture Trustee.

Section 3.7. Dispute Resolution. If an Asset Review Receivable that was reviewed
by the Asset Representations Reviewer is the subject of a dispute resolution
proceeding under Section 2.20 of the 2019-1 Servicing Supplement, the Asset
Representations Reviewer will participate in the dispute resolution proceeding
on request of a party to the proceeding. The reasonable out-of-pocket expenses
of the Asset Representations Reviewer for its participation in any dispute
resolution proceeding will be considered expenses of the requesting party for
the dispute resolution and will be paid by a party to the dispute resolution as
determined by the parties to the dispute resolution in the course of the
mediation (in the case of a mediation) or by the arbitrator for the dispute
resolution (in the case of an arbitration), in either case according to
Section 2.20 of the 2019-1 Servicing Supplement. If not paid by a party to the
dispute resolution, the expenses will be reimbursed by the Issuer according to
Section 4.3(d).

Section 3.8. Limitations on Asset Review Obligations.

(a) Asset Review Process Limitations. The Asset Representations Reviewer will
have no obligation:

(i) to determine whether a Delinquency Trigger has occurred or whether the
required percentage of Noteholders has voted to direct an Asset Review under the
Indenture, and is entitled to rely on the information in any Asset Review Notice
delivered by the Indenture Trustee;

(ii) to determine which Receivables are subject to an Asset Review, and is
entitled to rely on the lists of Asset Review Receivables provided by the
Servicer;

 

5



--------------------------------------------------------------------------------

(iii) to obtain or confirm the validity of the Asset Review Materials and no
liability for any errors contained in the Asset Review Materials and will be
entitled to rely on the accuracy and completeness of the Asset Review Materials;

(iv) to obtain missing or insufficient Asset Review Materials from any party or
any other source;

(v) to take any action or cause any other party to take any action under any of
the Program Documents or otherwise to enforce any remedies against any Person
for breaches of representations or warranties about the Asset Review
Receivables.

(vi) to determine the reason for the delinquency of any Asset Review Receivable,
the creditworthiness of any Obligor, the overall quality of any Asset Review
Receivable or the compliance by the Servicer with its covenants with respect to
the servicing of such Asset Review Receivable; or

(vii) to establish cause, materiality or recourse for any failed Test as
described in Section 3.4.

(b) Testing Procedure Limitations. The Asset Representations Reviewer will only
be required to perform the testing procedures listed under “Procedures to be
Performed” in Schedule A, and will have no obligation to perform additional
procedures on any Asset Review Receivable or to provide any information other
than an Asset Review Report indicating for each Asset Review Receivable whether
there was a Test Pass or a Test Fail for each Test, or whether the Asset Review
Receivable was a Test Complete and the related reason. However, the Asset
Representations Reviewer may provide additional information about any Asset
Review Receivable that it determines in good faith to be material to the Asset
Review.

ARTICLE IV

ASSET REPRESENTATIONS REVIEWER

Section 4.1. Representations and Warranties .

(a) Representations and Warranties. The Asset Representations Reviewer
represents and warrants to the Issuer as of the date of this Agreement:

(i) Organization and Qualification. The Asset Representations Reviewer is duly
organized and validly existing as a limited liability company in good standing
under the laws of Delaware. The Asset Representations Reviewer is qualified as a
limited liability company in good standing and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its properties or the conduct of its activities requires the qualification,
license or approval, unless the failure to obtain the qualifications, licenses
or approvals would not reasonably be expected to have a material adverse effect
on the Asset Representations Reviewer’s ability to perform its obligations under
this Agreement.

 

6



--------------------------------------------------------------------------------

(ii) Power, Authority and Enforceability. The Asset Representations Reviewer has
the power and authority to execute, deliver and perform its obligations under
this Agreement. The Asset Representations Reviewer has authorized the execution,
delivery and performance of this Agreement. This Agreement is the legal, valid
and binding obligation of the Asset Representations Reviewer enforceable against
the Asset Representations Reviewer, except as may be limited by insolvency,
bankruptcy, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles.

(iii) No Conflicts and No Violation. The completion of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (A) conflict with, or be a
breach or default under, any indenture, agreement, guarantee or similar
agreement or instrument under which the Asset Representations Reviewer is a
party, (B) result in the creation or imposition of any Lien on any of the assets
of the Asset Representations Reviewer under the terms of any indenture,
agreement, guarantee or similar agreement or instrument, (C) violate the
organizational documents of the Asset Representations Reviewer or (D) violate
any law or, to the Asset Representations Reviewer’s knowledge, any order, rule
or regulation that applies to the Asset Representations Reviewer of any court or
of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Asset Representations
Reviewer, in each case, which conflict, breach, default, Lien or violation would
reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under this
Agreement.

(iv) No Proceedings. To the Asset Representations Reviewer’s knowledge, there
are no proceedings or investigations pending or threatened in writing before any
court, regulatory body, administrative agency, or other governmental
instrumentality having jurisdiction over the Asset Representations Reviewer or
its properties: (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the completion of any of the transactions contemplated by this Agreement
or (C) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under, or the validity or enforceability of, this
Agreement.

(v) Eligibility. The Asset Representations Reviewer is an Eligible Asset
Representations Reviewer.

(b) Notice of Breach. Upon (i) the discovery by the Asset Representations
Reviewer, the Issuer or the Servicer or (ii) the receipt of written notice by or
actual knowledge of a Responsible Officer of the Owner Trustee or the Indenture
Trustee, of a material breach of any of the representations and warranties in
Section 4.1(a), the party discovering such breach will give prompt notice to the
other parties.

Section 4.2. Covenants. The Asset Representations Reviewer covenants and agrees
that:

(a) Eligibility. It will notify the Issuer and the Servicer promptly if it is
not, or on the occurrence of any action that would result in it not being, an
Eligible Asset Representations Reviewer.

 

7



--------------------------------------------------------------------------------

(b) Review Systems. It will maintain business process management and/or other
systems necessary to ensure that it can perform each Test and, on execution of
this Agreement, will load each Test into these systems. The Asset
Representations Reviewer will ensure that these systems allow for each Asset
Review Receivable and the related Asset Review Materials to be individually
tracked and stored as contemplated by this Agreement.

(c) Personnel. It will maintain adequate staff that is properly trained to
conduct Asset Reviews as required by this Agreement. The Asset Representations
Reviewer, at its discretion, may utilize the services of third parties,
affiliates, and agents (“Agents”) to provide any Asset Review under this
Agreement; provided, however, that the Asset Representations Reviewer has
entered into confidentiality agreements with such Agents (or such Agents are
otherwise bound by confidentiality obligations) the provisions of which are no
less protective than those set forth in this Agreement. Any such Agent must be
approved by Servicer prior to engaging in any Asset Review under this Agreement.
The Asset Representations Reviewer shall be responsible to Servicer for the
Asset Reviews provided by its Agents to the same extent as if provided by the
Asset Representations Reviewer under this Agreement. Servicer agrees to look
solely to the Asset Representations Reviewer and not to any Agent for
satisfaction of any claims the Servicer may have arising out of this Agreement
or due to the performance or non-performance of Services.

(d) Changes to Personnel. It will promptly notify Servicer in the event that it
undergoes significant management or staffing changes which would negatively
impact its ability to fulfill its obligations under this Agreement.

(e) Maintenance of Asset Review Materials. It will maintain copies of any Asset
Review Materials, Asset Review Reports and other documents relating to an Asset
Review, including internal correspondence and work papers, for a period of two
years after the termination of this Agreement.

Section 4.3. Fees and Expenses.

(a) Annual Fee. The Issuer will, or will cause the Servicer to, pay the Asset
Representations Reviewer, as compensation for agreeing to act as the Asset
Representations Reviewer under this Agreement, an annual fee in the amount of
$5,000. The annual fee will be paid on the Closing Date and on each anniversary
of the Closing Date until this Agreement is terminated, payable pursuant to the
priority of payments in Section 8.3 of the Indenture.

(b) Asset Review Fee. Following the completion of an Asset Review and the
delivery to the Indenture Trustee of the Asset Review Report, or the termination
of an Asset Review according to Section 3.4(e), and the delivery to the Servicer
of a detailed invoice, the Asset Representations Reviewer will be entitled to a
fee of up to $250 for each Asset Review Receivable for which the Asset Review
was started (the “Asset Review Fee”). However, no Asset Review Fee will be
charged for any Asset Review Receivable which was included in a prior Asset
Review or for which no Tests were completed prior to the Asset Representations
Reviewer being notified of a termination of the Asset Review according to
Section 3.4(e). If the detailed invoice is submitted on or before the first day
of a month, the Asset Review Fee will be paid by the Issuer pursuant to the
priority of payments in Section 8.3 of the Indenture starting on or before the

 

8



--------------------------------------------------------------------------------

Distribution Date in that month. However, if an Asset Review is terminated
according to Section 3.4(e), the Asset Representations Reviewer must submit its
invoice for the Asset Review Fee for the terminated Asset Review no later than
five (5) Business Days before the final Distribution Date in order to be
reimbursed no later than the final Distribution Date. To the extent that such
amounts were not previously paid by the Servicer or any other party, upon
receipt of a detailed invoice, the Asset Representations Reviewer shall be
entitled to payment by the Servicer of incurred but otherwise unpaid Asset
Review Fees.

(c) Reimbursement of Travel Expenses. If the Servicer provides access to the
Asset Review Materials at one of its properties, the Issuer will, or will cause
the Servicer to, reimburse the Asset Representations Reviewer for its reasonable
travel expenses incurred in connection with the Asset Review upon receipt of a
detailed invoice, payable pursuant to the priority of payments in Section 8.3 of
the Indenture. To the extent that such amounts were not previously paid by the
Servicer or any other party, upon receipt of a detailed invoice, the Asset
Representations Reviewer shall be entitled to payment by the Servicer of
incurred but otherwise unpaid travel expenses.

(d) Dispute Resolution Expenses. If the Asset Representations Reviewer
participates in a dispute resolution proceeding under Section 3.7 and its
reasonable out-of-pocket expenses it incurs in participating in the proceeding
are not paid by a party to the dispute resolution within ninety (90) days of the
end of the proceeding, the Issuer will reimburse the Asset Representations
Reviewer for such expenses upon receipt of a detailed invoice, payable pursuant
to the priority of payments in Section 8.3 of the Indenture. To the extent that
such amounts were not previously paid by the Servicer or any other party, upon
receipt of a detailed invoice, the Asset Representations Reviewer shall be
entitled to payment by the Servicer of incurred but otherwise unpaid expenses.

Section 4.4. Limitation on Liability. The Asset Representations Reviewer will
not be liable to any person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment. However, the Asset
Representations Reviewer will be liable for its willful misconduct, bad faith or
negligence in performing its obligations under this Agreement. In no event shall
either party be liable to the other party for any incidental, special, indirect,
punitive, exemplary or consequential damages.

Section 4.5. Indemnification

(a) Indemnification by Asset Representations Reviewer. The Asset Representations
Reviewer will indemnify each of the Issuer, the Seller, the Servicer, the Owner
Trustee, the Collateral Agent and the Indenture Trustee (both in its individual
capacity and in its capacity as Indenture Trustee on behalf of the Noteholders)
and their respective directors, officers, employees and agents for all costs,
expenses, losses, damages and liabilities resulting from (i) the willful
misconduct, fraud, bad faith or negligence of the Asset Representations Reviewer
in performing its obligations under this Agreement (ii) the Asset
Representations Reviewer’s breach of any of its representations or warranties or
other obligations under this Agreement (iii) its breach of confidentiality
obligations or (iv) any third party intellectual property claim. The Asset
Representations Reviewer’s obligations under this Section 4.5 will survive the
termination of this Agreement, the termination of the Issuer and the resignation
or removal of the Asset Representations Reviewer.

 

9



--------------------------------------------------------------------------------

(b) Indemnification of Asset Representations Reviewer. The Issuer will, or will
cause the Servicer to, indemnify the Asset Representations Reviewer and its
officers, directors, employees and agents, for all costs, expenses, losses,
damages and liabilities resulting from the performance of its obligations under
this Agreement (including the costs and expenses of defending itself against any
loss, damage or liability), but excluding any cost, expense, loss, damage or
liability resulting from (i) the Asset Representations Reviewer’s willful
misconduct, bad faith or negligence or (ii) the Asset Representations Reviewer’s
breach of any of its representations or warranties in this Agreement. The Issuer
acknowledges and agrees that its obligation to indemnify the Asset
Representations Reviewer in accordance with this Agreement shall survive
termination of this Agreement. To the extent that such indemnities owed to the
Asset Representations Reviewer were not previously paid by the Servicer or any
other party, upon receipt of a detailed invoice, the Asset Representations
Reviewer shall be entitled to payment by the Servicer of such incurred but
otherwise unpaid indemnities.

Section 4.6. Right to Audit. During the term of this Agreement and not more than
once per year (unless circumstances warrant additional audits as described
below), Servicer may audit the Asset Representations Reviewer’s policies,
procedures and records that relate to the performance of the Asset
Representation Reviewer under this Agreement to ensure compliance with this
Agreement upon at least 10 business days’ notice. Notwithstanding the foregoing,
the parties agree that Servicer may conduct an audit at any time, in the event
of (i) audits required by Servicer’s governmental or regulatory authorities,
(ii) investigations of claims of misappropriation, fraud, or business
irregularities of a potentially criminal nature, or (iii) Servicer reasonably
believes that an audit is necessary to address a material operational problem or
issue that poses a threat to Servicer’s business.

Section 4.7. Delegation of Obligations. Subject to the terms of Section 4.2(c)
of this Agreement, the Asset Representations Reviewer may not delegate or
subcontract its obligations under this Agreement to any Person without the
consent of the Issuer and the Servicer.

Section 4.8. Confidential Information.

(a) Definitions.

(i) In performing its obligations pursuant to this Agreement, the parties may
have access to and receive disclosure of certain Confidential Information about
or belonging to the other, including but not limited to marketing philosophy,
strategies (including tax mitigation strategies), techniques, and objectives;
advertising and promotional copy; competitive advantages and disadvantages;
financial results; technological developments; loan evaluation programs;
customer lists; account information, profiles, demographics and Non-Public
Personal Information (defined below); credit scoring criteria, formulas and
programs; research and development efforts; any investor, financial, commercial,
technical or scientific information (including, but not limited to, patents,
copyrights, trademarks, service marks, trade names and dress, and applications
relating to same, trade secrets, software, code, inventions, know-how and
similar information) and any and all other business information (hereinafter
“Confidential Information”).

 

10



--------------------------------------------------------------------------------

(ii) “Non-Public Personal Information” shall include all Personally Identifiable
Financial Information in any list, description or other grouping of
consumers/customers, and publicly available information pertaining to them, that
is derived using any Personally Identifiable Financial Information that is not
publicly available, and shall further include all Non-Public Personal
Information as defined by Federal regulations implementing the
Gramm-Leach-Bliley Act, as amended from time to time, and any state statues or
regulations governing this agreement.

(iii) “Personally Identifiable Financial Information” means any information a
consumer provides to a party in order to obtain a financial product or service,
any information a party otherwise obtains about a consumer in connection with
providing a financial product or service to that consumer, and any information
about a consumer resulting from any transaction involving a financial product or
service between a party and a consumer. Personally Identifiable Financial
Information may include, without limitation, a consumer’s first and last name,
physical address, zip code, e-mail address, phone number, Social Security
number, birth date, account number and any information that identifies, or when
tied to the above information may identify, a consumer.

(b) Use of Confidential Information. The parties agree that during the term of
this Agreement and thereafter, Confidential Information is to be used solely in
connection with satisfying their obligations pursuant to this Agreement, and
that a party shall neither disclose Confidential Information to any third party,
nor use Confidential Information for its own benefit, except as may be necessary
to perform its obligations pursuant to this Agreement or as expressly authorized
in writing by the other party, as the case may be.

Neither party shall disclose any Confidential Information to any other persons
or entities, except on a “need to know” basis and then only: (i) to their own
employees and Agents (as defined below); (ii) to their own accountants and legal
representatives, provided that any such representatives shall be subject to
subsection(iv) below; (iii) to their own affiliates, provided that such
affiliates shall be restricted in use and redisclosure of the Confidential
Information to the same extent as the parties hereto. “Agents”, for purposes of
this Section, mean each of the parties’ advisors, directors, officers,
employees, contractors, consultants affiliated entities (i.e., an entity
controlling, controlled by, or under common control with a party), or other
agents. If and to the extent any Agent of the recipient receive Confidential
Information, such recipient party shall be responsible for such Agent’s full
compliance with the terms and conditions of this Agreement and shall be liable
for any such Agent’s non-compliance.

(c) Compelled Disclosure. If a subpoena or other legal process seeking
Confidential Information is served upon either party, such party will, to the
extent not prohibited by law, rule or order, notify the other immediately and,
to the maximum extent practicable prior to disclosure of any Confidential
Information, will, at the other’s request and reasonable expense, cooperate in
any lawful effort to contest the legal validity of such subpoena or other legal
process. The restrictions set forth herein shall apply during the term and after
the termination of this Agreement. All Confidential Information furnished to the
Asset Representations Reviewer or Servicer, as the case may be, or to which the
Asset Representations Reviewer or Servicer gains access in connection with this
Agreement, is the respective exclusive property of the disclosing party.

 

11



--------------------------------------------------------------------------------

(d) Use by Agents, Employees, Subcontractors. The parties shall take reasonable
measures to prevent its Agents, employees and subcontractors from using or
disclosing any Confidential Information, except as may be necessary for each
party to perform its obligations pursuant to this Agreement. Such measures shall
include, but not be limited to, (i) education of such Agents, employees and
subcontractors as to the confidential nature of the Confidential Information;
and (ii) securing a written acknowledgment and agreement from such Agents,
employees and subcontractors that the Confidential Information shall be handled
only in accordance with provisions no less restrictive than those contained in
this Agreement. This provision shall survive termination of this Agreement.

(e) Remedies. The parties agree and acknowledge that in order to prevent the
unauthorized use or disclosure of Confidential Information, it may be necessary
for a party to seek injunctive or other equitable relief, and that money damages
may not constitute adequate relief, standing alone, in the event of actual or
threatened disclosure of Confidential Information. In addition, the harmed party
shall be entitled to all other remedies available at law or equity including
injunctive relief.

(f) Exceptions. Confidential Information shall not include, and this Agreement
imposes no obligations with respect to, information that:

(i) is or becomes part of the public domain other than by disclosure by a Party
or its Agents in violation of this Agreement;

(ii) was disclosed to a Party prior to the Effective Date without a duty of
confidentiality;

(iii) is independently developed by a Party outside of this Agreement and
without reference to or reliance on any Confidential Information of the other
Party; or

(iv) was obtained from a third party not known after reasonable inquiry to be
under a duty of confidentiality.

The foregoing exceptions shall not apply to any Non-Public Personal Information
or Personally Identifiable Financial Information, which shall remain
confidential in all circumstances, except as required or permitted to be
disclosed by applicable law, statute, or regulation.

(g) Return of Confidential Information. Subject to Section 4.2(e) of this
Agreement, upon the request of a party, the other party shall return all
Confidential Information to the other; provided, however, (i) each party shall
be permitted to retain copies of the other party’s Confidential Information
solely for archival, audit, disaster recovery, legal and/or regulatory purposes,
and (ii) neither party will be required to search archived electronic back-up
files of its computer systems for the other party’s Confidential Information in
order to purge the other party’s Confidential Information from its archived
files; provided further, that any Confidential

 

12



--------------------------------------------------------------------------------

Information so retained will (x) remain subject to the obligations and
restrictions contained in this Agreement, (y) will be maintained in accordance
with the retaining party’s document retention policies and procedures, and
(z) the retaining party will not use the retained Confidential Information for
any other purpose.

Section 4.9. Security and Safeguarding Information

(a) Confidential Information that contains Non-Public Personal Information about
customers is subject to the protections created by the Gramm-Leach-Bliley Act of
1999 (the “Act”) and under the standards for safeguarding Confidential
Information, 16 CFR Part 314 (2002) adopted by Federal Trade Commission (“FTC”)
(the “Safeguards Rule”). Additionally, state specific laws may regulate how
certain confidential or personal information is safeguarded. The parties agree
with respect to the Non-Public Personal Information to take all appropriate
measures in accordance with the Act, and any state specific laws, as are
necessary to protect the security of the Non-Public Personal Information and to
specifically assure there is no disclosure of the Non-Public Personal
Information other than as authorized under the Act, and any state specific laws,
and this Agreement.

With respect to Confidential Information, including Non-Public Personal
Information and Personally Identifiable Financial Information as applicable,
each of the parties agrees that:

(i) It will use commercially reasonable efforts to safeguard and protect the
confidentiality of any Confidential Information and agrees, warrants, and
represents that it has or will implement and maintain appropriate safeguards
designed to safeguard and protect the confidentiality of any Confidential
Information.

(ii) It will not disclose or use Confidential Information provided except for
the purposes as set in the Agreement, including as permitted under the Act and
its implementing regulations, or other applicable law.

(iii) It acknowledges that the providing party is required by the Safeguards
Rule to take reasonable steps to assure itself that its service providers
maintain sufficient procedures to detect and respond to security breaches, and
maintain reasonable procedures to discover and respond to widely-known security
failures by its service providers. It agrees to furnish to the providing party
that appropriate documentation to provide such assurance.

(iv) It understands that the FTC may, from time to time, issue amendments to and
interpretations of its regulations implementing the provisions of the Act, and
that pursuant to its regulations, either or both of the parties hereto may be
required to modify their policies and procedures regarding the collection, use,
protection, and/or dissemination of Non-Public Personal
Information. Additionally, states may issue amendments to and interpretations of
existing regulations, or may issue new regulations, which both of the parties
hereto may be required to modify their policies and procedures. To the extent
such regulations are so amended or interpreted, each party hereto agrees to use
reasonable efforts to adjust the Agreement in order to comply with any such new
requirements.

(v) By the signing of this Agreement, each party certifies that it has a
written, comprehensive information security program that is in compliance with
federal and state laws that are applicable to its respective organization and
the types of Confidential Information it receives.

 

13



--------------------------------------------------------------------------------

(b) The Asset Representations Reviewer represents and warrants that it has, and
will continue to have, adequate administrative, technical, and physical
safeguards designed to (i) protect the security, confidentiality and integrity
of Non-Public Personal Information, (ii) ensure against anticipated threats or
hazards to the security or integrity of Non-Public Personal Information,
(iii) protect against unauthorized access to or use of Non-Public Personal
Information and (iv) otherwise comply with its obligations under this Agreement.
These safeguards include a written data security plan, employee training,
information access controls, restricted disclosures, systems protections (e.g.,
intrusion protection, data storage protection and data transmission protection)
and physical security measures.

(c) Asset Representations Reviewer will promptly notify Servicer in the event it
becomes aware of any unauthorized or suspected acquisition of data or
Confidential Information that compromises the security, confidentiality or
integrity of Servicer’s Confidential Information, whether internal or
external. The disclosure will include the date and time of the breach along with
specific information compromised along with the monitoring logs, to the extent
then known. The Asset Representations Reviewer will use commercially reasonable
efforts to take remedial action to resolve such breach.

(d) The Asset Representations Reviewer will cooperate with and provide
information to the Issuer and the Servicer regarding the Asset Representations
Reviewer’s compliance with this Section 4.9.

ARTICLE V.

RESIGNATION AND REMOVAL

Section 5.1. Resignation and Removal of Asset Representations Reviewer.

(a) Resignation of Asset Representations Reviewer. The Asset Representations
Reviewer may not resign as Asset Representations Reviewer, except:

(i) upon determination that (A) the performance of its obligations under this
Agreement is no longer permitted under applicable law and (B) there is no
reasonable action that it could take to make the performance of its obligations
under this Agreement permitted under applicable law; or

(ii) with the consent of the Issuer.

The Asset Representations Reviewer will give the Issuer and the Servicer sixty
(60) days’ prior notice of its resignation. Any determination permitting the
resignation of the Asset Representations Reviewer under subsection (i) above
must be evidenced by an Opinion of Counsel delivered to the Issuer, the
Servicer, the Owner Trustee, the Collateral Agent and the Indenture Trustee. No
resignation of the Asset Representations Reviewer will become effective until a
successor Asset Representations Reviewer is in place.

 

14



--------------------------------------------------------------------------------

(b) Removal of Asset Representations Reviewer. The Issuer may remove the Asset
Representations Reviewer and terminate all of its rights and obligations (other
than as provided in Section 4.6) under this Agreement (i) if the Asset
Representations Reviewer ceases to be an Eligible Asset Representations
Reviewer, (ii) on a breach of any of the representations, warranties, covenants
or obligations of the Asset Representations Reviewer contained in this Agreement
and (iii) on the occurrence of an Insolvency Event with respect to the Asset
Representations Reviewer, by notifying the Asset Representations Reviewer, the
Indenture Trustee and the Servicer of the removal.

(c) Effectiveness of Resignation or Removal. No resignation or removal of the
Asset Representations Reviewer will become effective until a successor Asset
Representations Reviewer is in place. The predecessor Asset Representations
Reviewer will continue to perform its obligations under this agreement until a
successor asset Representations Reviewer is in place.

Section 5.2. Engagement of Successor.

(a) Successor Asset Representations Reviewer. Following the resignation or
removal of the Asset Representations Reviewer under Section 5.1, the Issuer will
engage as the successor Asset Representations Reviewer a Person that is an
Eligible Asset Representations Reviewer. The successor Asset Representations
Reviewer will accept its engagement or appointment by executing and delivering
to the Issuer and the Servicer an agreement to assume the Asset Representations
Reviewer’s obligations under this Agreement or entering into a new Asset
Representations Review Agreement with the Issuer that is on substantially the
same terms as this Agreement.

(b) Transition and Expenses. The predecessor Asset Representations Reviewer will
cooperate with the successor Asset Representations Reviewer engaged by the
Issuer in effecting the transition of the Asset Representations Reviewer’s
obligations and rights under this Agreement. The predecessor Asset
Representations Reviewer will pay the reasonable expenses of the successor Asset
Representations Reviewer in transitioning the Asset Representations Reviewer’s
obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on the obligations on receipt of an invoice
with reasonable detail of the expenses from the successor Asset Representations
Reviewer.

Section 5.3. Merger, Consolidation or Succession. Any Person (a) into which the
Asset Representations Reviewer is merged or consolidated, (b) resulting from any
merger or consolidation to which the Asset Representations Reviewer is a party,
(c) which acquires substantially all of the assets of the Asset Representations
Reviewer, or (d) succeeding to the business of the Asset Representations
Reviewer, which Person is an Eligible Asset Representations Reviewer, will be
the successor to the Asset Representations Reviewer under this Agreement. Such
Person will execute and deliver to the Issuer and the Servicer an agreement to
assume the Asset Representations Reviewer’s obligations under this Agreement
(unless the assumption happens by operation of law). No such transaction will be
deemed to release the Asset Representations Reviewer from its obligations under
this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

OTHER AGREEMENTS

Section 6.1. Independence of Asset Representations Reviewer. The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer, the Indenture Trustee or the Owner
Trustee for the manner in which it accomplishes the performance of its
obligations under this Agreement. Unless expressly authorized by the Issuer and,
with respect to the Owner Trustee, the Owner Trustee, the Asset Representations
Reviewer will have no authority to act for or represent the Issuer, the
Indenture Trustee or the Owner Trustee and will not be considered an agent of
the Issuer, the Indenture Trustee or the Owner Trustee. Nothing in this
Agreement will make the Asset Representations Reviewer and any of the Issuer,
the Indenture Trustee or the Owner Trustee members of any partnership, joint
venture or other separate entity or impose any liability as such on any of them.

Section 6.2. No Petition. Each of the Servicer and the Asset Representations
Reviewer, by entering into this Agreement, and the Owner Trustee and the
Indenture Trustee, by accepting the benefits of this Agreement, agrees that,
before the date that is one year and one day (or, if longer, any applicable
preference period) after payment in full of (a) all securities issued by the
Seller or by a trust for which the Seller was a Seller or (b) the Notes, it will
not start or pursue against, or join any other Person in starting or pursuing
against, the Seller or the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other proceedings under any bankruptcy
or similar law. This Section 6.2 will survive the termination of this Agreement.

Section 6.3. Limitation of Liability of Owner Trustee . It is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely as trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose of binding only the issuer,
(iii) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (iv) Wilmington Trust Company has made no
investigation as to the accuracy or completeness of any representations or
warranties made by the Issuer in this Agreement and (v) under no circumstances
shall Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligations, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other related documents.

Section 6.4. Termination of Agreement. This Agreement will terminate, except for
the obligations under Section 4.6, on the earlier of (a) the payment in full of
all outstanding Notes and the satisfaction and discharge of the Indenture and
(b) the termination of the Issuer.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1. Amendments.

(a) The parties may amend this Agreement:

(i) without the consent of the Noteholders, to clarify an ambiguity or to
correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement or to provide for, or
facilitate the acceptance of this Agreement by, a successor Asset
Representations Reviewer;

(ii) without the consent of the Noteholders, if the Servicer delivers an
Officer’s Certificate to the Issuer, the Owner Trustee, the Collateral Agent and
the Indenture Trustee stating that the amendment will not have a material
adverse effect on the Notes; or

(iii) with the consent of the Noteholders of a majority of the Note Balance of
each Class of Notes materially and adversely affected by the amendment (with
each affected Class voting separately, except that all Noteholders of Class A
Notes will vote together as a single class).

(b) Notice of Amendments. The Servicer will give prior notice of any amendment
to the Rating Agencies. Promptly after the execution of an amendment, the
Servicer will deliver a copy of the amendment to the Rating Agencies.

Section 7.2. Assignment; Benefit of Agreement; Third Party Beneficiaries.

(a) Assignment. Except as stated in Section 5.3, this Agreement may not be
assigned by the Asset Representations Reviewer without the consent of the Issuer
and the Servicer.

(b) Benefit of the Agreement; Third-Party Beneficiaries. This Agreement is for
the benefit of and will be binding on the parties to this Agreement and their
permitted successors and assigns. The Owner Trustee and the Indenture Trustee
(both in its individual capacity and in its capacity as Indenture Trustee), for
the benefit of the Noteholders, will be third-party beneficiaries of this
Agreement entitled to enforce this Agreement against the Asset Representations
Reviewer and the Servicer. No other Person will have any right or obligation
under this Agreement.

Section 7.3. Notices.

(a) Delivery of Notices. All notices, requests, demands, consents, waivers or
other communications to or from the parties to this Agreement must be in writing
and will be considered given:

(i) on delivery or, for a letter mailed by registered first class mail, postage
prepaid, three (3) days after deposit in the mail;

(ii) for a fax, when receipt is confirmed by telephone, reply email or reply fax
from the recipient;

 

17



--------------------------------------------------------------------------------

(iii) for an email, when receipt is confirmed by telephone or reply email from
the recipient; and

(iv) for an electronic posting to a password-protected website to which the
recipient has access, on delivery (without the requirement of confirmation of
receipt) of an email to that recipient stating that the electronic posting has
occurred.

(b) Notice Addresses. Any notice, request, demand, consent, waiver or other
communication will be delivered or addressed as follows: via electronic mail to
ARRNotices@clayton.com, and to Clayton Fixed Income Services LLC, 2638 South
Falkenburg Road, Riverview, Florida 33578, Attn: SVP, with a copy to Clayton
Fixed Income Services LLC, c/o Clayton Holdings LLC, 1500 Market Street, West
Tower Suite 2050, Philadelphia, Pennsylvania 19102, Attn: General Counsel, or at
any another address as the related party may designate by notice to the other
parties hereto.

Section 7.4. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
TO THIS AGREEMENT SHALL BE, GOVERNED BY, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 7.5. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and, as applicable, its property, in any legal action
relating to this Agreement, the Program Documents or any other documents
executed and delivered in connection herewith, or for recognition and
enforcement of any judgment in respect thereof, to the nonexclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;

(b) consents that any such action may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of such action in any
such court or that such action was brought in an inconvenient court and agrees
not to plead or claim the same; and

(c) waives, to the fullest extent permitted by law, any and all right to trial
by jury in any legal proceeding arising out of or relating to this Agreement,
the Program Documents or the transactions contemplated hereby.

Section 7.6. No Waiver; Remedies. No party’s failure or delay in exercising any
power, right or remedy under this Agreement will operate as a waiver. No single
or partial exercise of any power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy. The powers, rights and remedies under this Agreement are
in addition to any powers, rights and remedies under law.

Section 7.7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18



--------------------------------------------------------------------------------

Section 7.8. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

Section 7.9. Counterparts. This Agreement may be executed in multiple
counterparts. Each counterpart will be an original, and all counterparts will
together be one document.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and the year first above written.

 

GM FINANCIAL AUTOMOBILE LEASING TRUST

        2019-1

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust. By:  

                 

Name:

Title:

  AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM FINANCIAL, as Servicer By:  

                 

Name:

Title:

  CLAYTON FIXED INCOME SERVICES LLC, as Asset Representations Reviewer By:  

                          

Name:   Title:  

[Signature Page to Asset Representations Review Agreement]

 



--------------------------------------------------------------------------------

Schedule A

Representation

1. Origination. The 2019-1 Lease Agreement (a) was originated in the United
States by the Titling Trust or a Dealer in the ordinary course of business and
in accordance with GM Financial’s underwriting guidelines for lease agreements,
and, in the case of a 2019-1 Lease Agreement originated by a Dealer, pursuant to
a Dealer Agreement which allows for recourse to the Dealer in the event of
certain defects in the 2019-1 Lease Agreement (but not for a default by the
related Lessee), and (b) was not originated under a master lease contract.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Lease Agreement lists the Titling Trust or an approved Dealer as the
Lessor

 

  ii.

If the Lessor is listed as a Dealer, confirm the Dealer name on the Lease
Agreement matches the Dealer name on the Dealer Agreement

 

  iii.

If the Lessor is listed as a Dealer, confirm the Dealer Agreement allows for
recourse to the Dealer in the event of certain defects in the Lease Agreement

 

  iv.

Confirm the Lease Agreement was not originated under a master lease contract

 

  v.

If Steps (i) through (iv) are confirmed, then Test Pass

 

Schedule A-1



--------------------------------------------------------------------------------

Representation

2. Good Title. The Titling Trust has good title, or the Servicer has commenced
procedures that will result in good title, to each 2019-1 Lease Agreement and
each 2019-1 Leased Vehicle, free and clear of any Liens (other than the Liens in
favor of the Collateral Agent granted in accordance with the Credit and Security
Agreement); and the Collateral Agent has a security interest in each 2019-1
Lease Agreement and the related 2019-1 Leased Vehicle which was validly created
and is a perfected, first priority security interest, and is noted as lienholder
on the related Certificate of Title.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Certificate of Title or Application for Certificate of Title lists
the Titling Trust as the titleholder of the Leased Vehicle

 

  ii.

Confirm the Vehicle Identification Number (VIN) listed on the title documents
matches the VIN number on the Lease Agreement

 

  iii.

Confirm there is no evidence of any lien that would take priority over the
Collateral Agent’s security interest

 

  iv.

Confirm the Collateral Agent is listed on the Title Documents as the first
priority lienholder

 

  v.

If Steps (i) through (v) are confirmed, then Test Pass

 

Schedule A-2



--------------------------------------------------------------------------------

Representation

3. Compliance with Law. Each 2019-1 Lease Agreement complied in all material
respects at the time it was originated, and as of the date of the 2019-1
Servicing Supplement will comply in all material respects, with all requirements
of federal, State and local laws.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the following sections are present on the contract and filled out:

 

  a.

Name and address of Lessor

 

  b.

Name and address of Lessee

 

  c.

Vehicle Description

 

  d.

Amount Due at Lease Signing

 

  e.

Amount of Monthly Payment

 

  f.

Number of Monthly Payments

 

  g.

Other Charges

 

  h.

Total of Payments

 

  ii.

Confirm there is an itemization of the Amount Due at Lease Signing.

 

  iii.

Confirm there is an itemization of the Monthly Payment

 

  iv.

Confirm the following disclosures are included in the contract:

 

  a.

Early Termination

 

  b.

Excessive Wear

 

  c.

Purchase Option

 

  d.

Insurance Requirements

 

  e.

Late Charges

 

  v.

If Step (i) through (iv) are confirmed, then Test Pass

 

Schedule A-3



--------------------------------------------------------------------------------

Representation

4. Necessary Licenses and Approvals. All material consents, licenses, approvals
or authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given by the originator of such
2019-1 Lease Agreement in connection with (a) the origination or acquisition of
such 2019-1 Lease Agreement, (b) the execution, delivery and performance of such
2019-1 Lease Agreement by the Titling Trust, and (c) the acquisition of such
2019-1 Lease Agreement and the related 2019-1 Leased Vehicle by the Titling
Trust, were duly obtained, effected or given and were in full force and effect
as of such date of origination or acquisition.

Documents

Lease Documents

Dealer Agreement

Procedures to be Performed

 

i.

If the Lease Agreement was originated by GM Financial, review the Lease
Documents and confirm GM Financial had all necessary licenses and permits as
required by the state in which it was originated

 

ii.

If the Lease Agreement was originated by a Dealer, confirm the Dealer Agreement
contains language confirming the dealer was required to have all necessary
licenses and permits and there was no evidence to the contrary.

 

iii.

If (i) and (ii) are confirmed, then Test Pass

 

Schedule A-4



--------------------------------------------------------------------------------

Representation

5. Binding Obligation. The 2019-1 Lease Agreement and all related Lease
Documents were fully and properly executed by the parties thereto and such
2019-1 Lease Agreement represents the legal, valid and binding full-recourse
payment obligation of the related Lessee, enforceable against such Lessee in
accordance with its terms, except as enforceability is subject to or limited by
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium and
other similar laws affecting the enforcement of creditors’ rights in general or
principles of equity (whether considered in a suit at law or in equity).

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Lessee, Co-lessee and Lessor have signed the Lease Agreement

 

  ii.

If Steps (i) and (ii) are confirmed, then Test Pass

 

Schedule A-5



--------------------------------------------------------------------------------

Representation

6. No Defenses. The 2019-1 Lease Agreement is not subject, to the best of the
Seller’s and Servicer’s knowledge, any right of rescission, cancellation,
setoff, claim, counterclaim or any other defense (including defenses arising out
of violations of usury laws) of the related Lessee to payment of the amounts due
thereunder, and no such right of rescission, cancellation, set-off, claim,
counterclaim or any other defense (including defenses arising out of violations
of usury laws) has been asserted or threatened.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm there is no indication the Lease Agreement is subject to any right or
threat of rescission, cancellation, setoff, claim, counterclaim or other defense

 

  ii.

If confirmed, then Test Pass

 

Schedule A-6



--------------------------------------------------------------------------------

Representation

7. Satisfaction of Obligations. Each of GM Financial, the Titling Trust and, to
the best of the Seller’s and Servicer’s knowledge, the Dealer which originated
the 2019-1 Lease Agreement, if any, has satisfied all respective obligations
required to be fulfilled on its part with respect to such 2019-1 Lease Agreement
and the related 2019-1 Leased Vehicle.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Lease Agreement contains a Truth in Lending statement

 

  ii.

If confirmed, then Test Pass

 

Schedule A-7



--------------------------------------------------------------------------------

Representation

 

  8.

U.S. Dollars. The 2019-1 Lease Agreement is payable solely in Dollars in the
United States.

Documents

Lease Documents

Procedures to be Performed

 

i.

Confirm all dollar amounts within the Lease Agreement are denominated in US
Dollars

 

ii.

If confirmed, then Test Pass

 

Schedule A-8



--------------------------------------------------------------------------------

Representation

9. No Government Obligors. The related Lessee is a Person other than GM
Financial, any Affiliate or employee thereof or a Governmental Authority and at
the time of origination of the 2019-1 Lease Agreement, based on information
provided by the Lessee, the Lessee is located in and has a billing address
within the United States.

Documents

Lease Documents

Procedures to be Performed

 

i.

Confirm the Lessee is not GM Financial

 

ii.

Confirm the Lessee is not a Governmental Authority as of the origination of the
Lease Agreement

 

iii.

Confirm the Lease Agreement reports the Lessee’s billing address within the
United States

 

iv.

If tests (i) through (iii) are confirmed, then Test Pass

 

Schedule A-9



--------------------------------------------------------------------------------

Representation

10. No Bankrupt Lessees. As of the Cutoff Date, the related Lessee has not been
identified on the records of GM Financial as being the subject of a current
bankruptcy proceeding.

Documents

data tape

Procedures to be Performed

 

i.

Review the data tape and confirm the Lessee is not involved in active bankruptcy
proceeding as of the Cutoff Date

 

ii.

If confirmed, then Test Pass

 

Schedule A-10



--------------------------------------------------------------------------------

Representation

11. Insurance. The 2019-1 Lease Agreement requires the Lessee thereunder to
maintain (a) physical damage and liability insurance covering the related 2019-1
Leased Vehicle, and (b) insurance against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage.

Documents

Lease Documents

Procedures to be Performed

 

i.

Confirm the Lease Agreement contains language requiring the Lessee to maintain
physical damage and liability insurance on the vehicle

 

ii.

Confirm the Lease Agreement contains language requiring the Lessee to obtain
insurance against loss and damage due to fire, theft, transportation, collision
and other risks generally covered by comprehensive and collision coverage

 

iii.

If (i) and (ii) are confirmed, then Test Pass

 

Schedule A-11



--------------------------------------------------------------------------------

Representation

12. Security Interest in Leased Vehicle. The related 2019-1 Leased Vehicle is
titled in the name of a Titling Trust Permissible Name and the Collateral Agent
is listed as the recorded lienholder or recorded holder of a security interest
in such 2019-1 Leased Vehicle, or the Servicer has commenced procedures that
will result in such 2019-1 Leased Vehicle being titled in the name of a Titling
Trust Permissible Name and the Collateral Agent being listed as recorded
lienholder or recorded holder of a security interest in such 2019-1 Leased
Vehicle.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Certificate of Title or Application for Certificate of Title lists
the Titling Trust as the titleholder of the Leased Vehicle

 

  ii.

Confirm the Vehicle Identification Number (VIN) listed on the title documents
matches the VIN number on the Lease Agreement

 

  iii.

Confirm the Collateral Agent is listed on the Title Documents as the first
priority lienholder

 

  iv.

If Steps (i) through (iii) are confirmed, then Test Pass

 

Schedule A-12



--------------------------------------------------------------------------------

Representation

13. Simple Interest. The 2019-1 Lease Agreement is a closed-end lease that
provides for equal monthly payments by the Lessee, which scheduled payments, if
made when due, fully amortize the net capitalized cost of such 2019-1 Lease
Agreement to the Booked Residual Value by the end of the Lease Term, based on
the related APR.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the monthly payment reported on the Lease Agreement are level

 

  ii.

Confirm the product of the number of payments and the amount of the payments
fully amortizes the net capitalized cost

 

  iii.

If Steps (i) and (ii) are confirmed, then Test Pass

 

Schedule A-13



--------------------------------------------------------------------------------

Representation

14. Lawful Assignment. The 2019-1 Lease Agreement is fully assignable by the
Lessor and does not require the consent of the related Lessee or any other
Person as a condition to any transfer, sale, assignment or granting of a
security interest of the rights thereunder to or by the Titling Trust.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Lease Agreement contains disclosures that grant the lessor the
ability to fully assign its interests without the consent of the related Lessee
or any other Person

 

  ii.

If confirmed, then Test Pass

 

Schedule A-14



--------------------------------------------------------------------------------

Representation

15. No Material Amendments or Modifications. The 2019-1 Lease Agreement has not
been modified in any way except in accordance with the Customary Servicing
Practices.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Lease Agreement has not been modified in any way except in
accordance with the Customary Servicing Practices

 

  ii.

If confirmed, then Test Pass

 

Schedule A-15



--------------------------------------------------------------------------------

Representation

16. No Default. As of the Cutoff Date, the 2019-1 Lease Agreement is not a
Liquidated Lease, a Defaulted Lease or a Delinquent Lease and, except as
permitted in this paragraph, to the best of the Seller’s and Servicer’s
knowledge, no default, breach, violation or event permitting acceleration under
its terms has occurred; and to the best of the Seller’s and Servicer’s
knowledge, no continuing condition that with notice or the lapse of time would
constitute a default, breach, violation or event permitting acceleration under
its terms has arisen; and GM Financial has not waived, and shall not waive, any
of the foregoing.

Documents

data tape

Procedures to be Performed

 

  i.

Confirm the Lease is active as of the Cutoff Date

 

  ii.

Confirm the Lease is not delinquent as of the Cutoff Date

 

  iii.

Confirm there is no evidence of a breach, violation or event permitting
acceleration of the terms of the Lease Agreement

 

  iv.

Confirm there is no continuing conditions that has arisen that would lead to a
default, breach, violation or even permitting acceleration under the Lease terms

 

  v.

If (i) through (iv) are confirmed, then Test Pass

 

Schedule A-16



--------------------------------------------------------------------------------

Representation

17. Vehicle. The related 2019-1 Leased Vehicle is a car, light truck or utility
vehicle manufactured by General Motors Company or an Affiliate thereof.

Documents

Lease Documents

Procedures to be Performed

 

i.

Confirm the Vehicle is a car, light truck or utility vehicle

 

ii.

Confirm the Vehicle was manufactured by General Motors Company or an Affiliate

 

iii.

If (i) and (ii) are confirmed, then Test Pass

 

Schedule A-17



--------------------------------------------------------------------------------

Representation

18. Chattel Paper. The 2019-1 Lease Agreement constitutes “tangible chattel
paper” or “electronic chattel paper” within the meaning of the UCC.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm there is a signature under the appropriate lessee, co-lessee and lessor
signature lines within the Lease Agreement

 

  ii.

Confirm the Lease Agreement reports an monetary obligation greater than zero

 

  iii.

Confirm the Title Documents report the Collateral Agent has a security interest
in the Lease Agreement

 

  iv.

If Steps (i) through (iii) are confirmed, then Test Pass

 

Schedule A-18



--------------------------------------------------------------------------------

Representation

19. Leases in Force. The 2019-1 Lease Agreement is in full force and effect and,
to the best of the Seller’s and Servicer’s knowledge, has not been satisfied,
subordinated, rescinded, cancelled or terminated.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm there is no evidence within the Lease Documents that the Lease has been
subordinated, rescinded, cancelled or terminated

 

  ii.

Confirm there is no evidence within the Lease Documents that the Lease has been
satisfied prior to the Cutoff Date

 

  iii.

If Steps (i) through (ii) are confirmed, then Test Pass

 

Schedule A-19



--------------------------------------------------------------------------------

Representation

20. Schedule of Leases. The 2019-1 Lease Agreement has been identified in the
Schedule of 2019-1 Lease Agreements and 2019-1 Leased Vehicles and such Schedule
of 2019-1 Lease Agreements and 2019-1 Leased Vehicles is accurate in all
material respects and the 2019-1 Lease Agreement has not been allocated to any
other Designated Pool.

Documents

data tape

Procedures to be Performed

 

  i.

Confirm the Lease number reported in the data tape matches the Lease number
reported in the Schedule of 2019-1 Lease Agreements and 2019-1 Leased Vehicles

 

  ii.

If confirmed, Test Pass

 

Schedule A-20



--------------------------------------------------------------------------------

Representation

21. Maturity Date. At origination the Maturity Date with respect to the 2019-1
Lease Agreement was not less than twelve (12) months or more than sixty
(60) months after the date of origination.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Lease Agreement reports the lease term within the allowable range

 

  ii.

If confirmed, then Test Pass

 

Schedule A-21



--------------------------------------------------------------------------------

Representation

22. Securitization Value. As of the 2019-1 Cutoff Date, each 2019-1 Lease
Agreement had a Securitization Value not less than $5,000.000 and no more than
$150,000.00.

Documents

Lease Documents

Procedures to be Performed

 

  i.

Confirm the Lease Agreement reports the Securitization value within the
allowable range.

 

  ii.

If confirmed, then Test Pass

 

Schedule A-22



--------------------------------------------------------------------------------

Representation

23. One Original. With respect to any 2019-1 Lease Agreement that constitutes
“electronic chattel paper” under the UCC, (a) a single electronically
authenticated authoritative copy (within the meaning of the UCC) of the 2019-1
Lease Agreement is continuously maintained by the Servicer, and (b) the Servicer
is able (1) to transfer the electronically authenticated authoritative copy of
the related 2019-1 Lease Agreement to a separate electronic vault at the related
econtracting facilitator that is controlled by the applicable Successor Servicer
or to an electronic vault at the applicable successor Servicer, or (2) to export
the electronically authenticated authoritative copy from the electronic vault
and deliver a physical copy of the exported 2019-1 Lease Agreement to the
successor Servicer.

Documents

Lease Documents

E-Vault

Procedures to be Performed

 

  i.

If the Lease Agreement constitutes “electronic chattel paper”, confirm it is an
electronically authenticated authoritative copy and

 

  ii.

Confirm the authoritative copy of the Lease Agreement was signed by all parties

 

  iii.

If (i) and (ii) are confirmed, then Test Pass

 

Schedule A-23